 
Exhibit 10.3
 
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENTS
 
This SECOND AMENDMENT, dated as of September 13, 2002, to the separate Note
Purchase Agreements, each dated as of April 30, 2001, is by and among Flow
International Corporation, a Washington corporation (the “Company”), John
Hancock Life Insurance Company, John Hancock Variable Life Insurance Company,
Signature 4 Limited and Signature 5 L.P. (collectively, the “Noteholders”).
Capitalized terms used herein without definition shall have the meanings set
forth in the Note Purchase Agreements referred to below (including as amended
hereby).
 
RECITALS:
 
A.  The Company and the Noteholders have heretofore entered into the separate
Note Purchase Agreements, each dated as of April 30, 2001, as amended by the
First Amendment to Note Purchase Agreements dated as of December 14, 2001 (as
amended, the “Note Purchase Agreements”), under and pursuant to which there are
outstanding (a) the Company’s 13% Senior Subordinated Notes, due April 30, 2008,
in the aggregate principal amount of $35,000,000 (the “Notes”) and (b) certain
Warrants to purchase common stock of the Company (the “Warrants”).
 
B.  The Company and the Noteholders now desire to amend the Note Purchase
Agreements and the Notes in the respects, but only in the respects, hereinafter
set forth.
 
C.  The Company and the Noteholders agree that the amendments to the Note
Purchase Agreements and the Notes contemplated in this Second Amendment are
being made in connection with a plan of reorganization pursuant to Section 368
of the Code.
 
NOW, THEREFORE, the Company and the Noteholders, for good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, do
hereby agree as follows:
 
SECTION 1.    Amendments.
 
Section 1.1.  Monthly Statements.    Section 7.1 of the Note Purchase Agreements
shall be amended by deleting the “.” at the end of paragraph (h) and by
inserting in lieu thereof “; and” and by adding after paragraph (h) a new
paragraph (i) to read as follows:
 
“(i)  Monthly Statements—as soon as available and in any event within 30 days
after the end of each calendar month, a comparison of the Company’s consolidated
financial statement to the financial projection for that month.”
 
Section 1.2.  Funded Debt Ratio.    Section 9.6 of the Note Purchase Agreements
shall be amended in its entirety by inserting in lieu thereof the following:



--------------------------------------------------------------------------------

 
“Section 9.6.  Fixed Charge Coverage Ratio.    For each four consecutive fiscal
quarters, the Company shall maintain, on a consolidated basis, a Fixed Charge
Coverage Ratio of at least (a) 0.86 to 1 as at the fiscal quarter ending April
30, 2002, (b) 0.51 to 1 as at the fiscal quarter ending July 31, 2002, unless
the Company repays the remaining balance of any amounts owing to under the
Senior Private Placement Agreement prior to July 31, 2002, in which case the
Fixed Charge Coverage Ratio shall be at least 0.82 to 1, (c) 0.65 to 1 as at the
fiscal quarter ending October 31, 2002, (d) 0.72 to 1 as at the fiscal quarter
ending January 31, 2003, (e) 1.16 to 1 as at the fiscal quarter ending April 30,
2003 and (f) 1.25 to 1 as at the fiscal quarters ending July 31, 2003 and
thereafter.
 
As used herein:
 
‘Fixed Charge Coverage Ratio’ shall mean the quotient obtained by dividing (a)
the sum of Cash Flow by (b) the sum of Fixed Charges.
 
‘Cash Flow’ shall mean the Company’s net income after taxes, plus interest
expense, depreciation and amortization, and, with respect to the fiscal quarter
ending April 30, 2002, the after-tax charge of $3,711,000 to the extent deducted
from net income after taxes, and less the aggregate amount of any dividend
issued. and less the aggregate amount of any dividends issued.
 
‘Fixed Charges’ shall mean the Company’s interest expense, plus its Current
Portion of Long-Term Debt.
 
‘Current Portion of Long-Term Debt’ shall mean any portion of the Company’s
long-term debt which will be due within 12 months from the date of
determination; provided that the Current Portion of Long-Term Debt shall not
include any Indebtedness of the Company (i) under the Senior Credit Agreement,
(ii) under the German line of credit which is supported by a letter of credit
issued under the Senior Credit Agreement, or (iii) under the current Swedish
Crown $50,000,000 Pressure Systems line of credit.”
 
Section 1.3.  Funded Debt Ratio.    Section 9.7 of the Note Purchase Agreements
shall be amended in its entirety by inserting in lieu thereof the following:
 
“Section 9.7.  Funded Debt Ratio.    As of the end of each fiscal quarter, the
Company shall maintain, on a consolidated basis, a Funded Debt Ratio of not more
than (a) 9.06 to 1 as at the fiscal quarter ending April 30, 2002, (b) 26.40 to
1 as at the fiscal quarter ending July 31, 2002, (c) 42.35 to 1 as at the fiscal
quarter ending October 31, 2002, (d) 26.95 to 1 as at the fiscal quarter ending
January 31, 2003, (e) 8.96 to 1 as at the fiscal quarter ending April 30, 2003
and (f) 6.22 to 1 as at the fiscal



2



--------------------------------------------------------------------------------

 
quarter ending July 31, 2003 and (g) 5.00 to 1 as at the fiscal quarters ending
October 31, 2003 and thereafter.
 
As used herein:
 
‘Funded Debt Ratio’ shall mean as of the end of any fiscal quarter, the quotient
obtained by dividing (a) Funded Debt as of the end of such fiscal quarter by (b)
the EBITDA for such quarter and the three immediately preceding fiscal quarters,
plus, in the event that the Company has acquired any Subsidiaries during such
fiscal quarter or during the immediately preceding three fiscal quarters, the
EBITDA of such Subsidiaries from the first day of the immediately preceding
three fiscal quarters through the date of acquisition of each Subsidiary.
 
‘EBITDA’ shall mean pre-tax net income (or pre-tax net loss) of the Company and
its Subsidiaries, plus, the sum of (i) interest expense, (ii) depreciation
expense, (iii) depletion expense, (iv) amortization expense, and (v) with
respect to the fiscal quarter ending April 30, 2002, the pre-tax charge of
$5,623,000 to the extent deducted from pre-tax net income.”
 
Section 1.4.  Senior Funded Debt Ratio.    Section 9.9 of the Note Purchase
Agreements shall be amended in its entirety by inserting in lieu thereof the
following:
 
“Section 9.9.  Senior Funded Debt Ratio.    The Company shall maintain, on a
consolidated basis, a Senior Funded Debt Ratio of not more than (a) 5.78 to 1 as
at the fiscal quarter ending April 30, 2002, (b) 17.33 to 1 as at the fiscal
quarter ending July 31, 2002, (c) 28.60 to 1 as at the fiscal quarter ending
October 31, 2002, (d) 18.15 to 1 as at the fiscal quarter ending January 31,
2003, (e) 6.00 to 1 as at the fiscal quarter ending April 30, 2003, (f) 4.29 to
1 as at the fiscal quarter ending July 31, 2003, and (g) 3.50 to 1 as at the
fiscal quarters ending October 31, 2003 thereafter.
 
As used herein, ‘Senior Funded Debt Ratio’ shall mean, as of the end of any
fiscal quarter, the quotient obtained by dividing (A) Senior Funded Debt as of
the end of such fiscal quarter by (B) the EBITDA for such quarter and the three
immediately preceding fiscal quarters, plus, in the event that the Company has
acquired any Subsidiaries during such fiscal quarter or during the immediately
preceding three fiscal quarters, the EBITDA of such Subsidiaries from the first
day of the immediately preceding three fiscal quarters through the date of
acquisition of each Subsidiary.”
 
Section 1.5.  Additional Covenants.    New Sections 9.11, 9.12, 10.12 and 10.13,
are hereby added to the Note Purchase Agreements to read as follows:



3



--------------------------------------------------------------------------------

 
“Section 9.11.  Agreement to Provide Subsidiary Guaranties and
Collateral.    (a) On or before September 20, 2002, the Company shall deliver,
or cause to be delivered, to the Noteholders (or an agent on their behalf):
 
(i)  duly executed Subsidiary Guaranties from each Subsidiary which delivered a
Guaranty in favor of the lenders under the Senior Credit Agreement (a
“Subsidiary Guarantor”), and each other item required in connection with the
delivery of such Subsidiary Guaranties, all as contemplated in Section 9.10 of
this Agreement; and
 
(ii)  all security documents and related filings in form and substance
satisfactory to the Noteholders necessary to provide to the Noteholders (or an
agent on their behalf) second priority security interests (the “Noteholder
Liens”) in the same assets and property (both real and personal) of the Company
and its Subsidiaries in which the Company has, on or before such date, granted
to the lenders under the Senior Credit Agreement a first priority security
interest, together with such documents and evidence (including legal opinions)
(all in substantially the same form as accepted by the lenders under the Senior
Credit Agreement) as the Noteholders may reasonably request evidencing the
authorization, validity and binding nature of such security documents;
 
(iii)  an intercreditor agreement in form and substance satisfactory to the
Noteholders among such holders and the lenders under the Senior Credit Agreement
which shall set forth the relative rights and priorities of such creditors in
the collateral and shall detail the nature of the Noteholder Liens; and
 
(iv)  such further amendments to the Note Purchase Agreements as the Noteholders
may reasonably request in connection with the foregoing.
 
(b)  On or before September 23, 2002, the Company shall deliver, or cause to be
delivered, to the Noteholders (or an agent on their behalf) all additional
security documents and related filings in form and substance satisfactory to the
Noteholders necessary to provide to the Noteholders (or an agent on their
behalf) Noteholder Liens in the same assets and property (both real and
personal) of the Company and its Subsidiaries in which the Company has, on or
before such date, granted to the lenders under the Senior Credit Agreement a
first priority security interest, together with such documents and evidence
(including legal opinions) (all in substantially the same form as accepted by
the lenders under the Senior Credit Agreement) as the Noteholders may reasonably



4



--------------------------------------------------------------------------------

 
request evidencing the authorization, validity and binding nature of such
security documents, including:
 
(i)  evidence of the holders’ of the Notes (or an agent on their behalf)
perfected second priority lien in all of Company’s and Subsidiary Guarantors’
property located outside the United States (or in such portion of such property
as the lenders under the Senior Credit Agreement shall have perfected);
 
(ii)  notices of the holders’ of the Notes security interest in all of Company’s
and Subsidiary Guarantors’ registered patents and trademarks and applications
for patents and trademarks shall have been filed with the applicable
Governmental Authority;
 
(iii)  a deed of trust in form and substance satisfactory to the Noteholders
with respect to the Company’s leased property in the State of Washington, and,
in addition, the Company and each Subsidiary Guarantor shall have granted the
Noteholders (or an agent on their behalf) a lien on their interests in all real
property located in the United States (or in such portion of such property as
the lenders under the Senior Credit Agreement shall have been granted such
liens);
 
(iv)  evidence satisfactory to the Noteholders that (A) the liens referred to in
clause (iii) above have been duly authorized, are enforceable against the
grantor and all third parties, and have priority over all other Liens against
such property other than Liens consented to by the Noteholders, and (B) the
Company or the applicable Subsidiary Guarantor has obtained all such consents or
approvals from third parties as may be required in connection with the grant of
each such lien;
 
(v)  control agreements in form and substance satisfactory to the Noteholders,
duly executed by the parties thereto perfecting to the holders’ of the Notes (or
an agent on their behalf) security interest in all deposit accounts required by
the Noteholders;
 
(vi)  evidence that (A) Avure Technologies, Inc. shall have duly issued share
certificates evidencing all ownership interests therein; (B) the Company shall
have executed and delivered to a collateral agent on behalf of the Noteholders
an agreement pledging such shares to such collateral agent; (C) the Company
shall have delivered such share certificates to a collateral agent on behalf of
the Noteholders together with assignments separate from certificate duly
executed by the Company in blank; and (D) such issuance, execution and delivery
were duly authorized and effective and that such collateral



5



--------------------------------------------------------------------------------

 
agent has a perfected security interest in all such shares free of all Liens
other than those expressly permitted by this Agreement;
 
(vii)  evidence that (A) all conditions to the attachment of the security
interest of a collateral agent on behalf of the Noteholders in the Company’s
ownership interests in Flow Autoclave Systems, Inc., a Delaware corporation
(“Flow Autoclave”) have been satisfied and that a collateral agent on behalf of
the Noteholders has a perfected security interest in all such ownership
interests of Company; (B) the Company shall have delivered to such collateral
agent all share certificates evidencing the Company’s ownership of Flow
Autoclave together with assignments separate from certificate duly executed by
the Company in blank; (C) Flow Autoclave shall have become a party to and bound
by the Subsidiary Guaranty and any Security Document to which the Subsidiary
Guarantors are a party; and (D) the security interests granted by Flow Autoclave
under the Security Document to which it is a party are perfected security
interests free of all Liens other than those expressly permitted by this
Agreement; provided, however, an Event of Default shall not occur if any of
clauses (A) through (D) of this subsection (vii) are not fulfilled
notwithstanding the best efforts of the Company;
 
(viii)  evidence that (A) the Company shall have delivered to a collateral agent
on behalf of the Noteholders share certificates evidencing Company’s ownership
interest in CIS Acquisition Corporation (“CIS”) and Flow Waterjet Florida
Corporation (“Flow Waterjet”) together with assignments separate from
certificate duly executed by the Company in blank; (B) the shares of CIS and
Flow Waterjet shall have been added to the appropriate Security Document; and
(C) such collateral agent’s security interests Company’s ownership interest in
CIS and Flow Waterjet are perfected security interests free of all Liens other
than those expressly permitted by this Agreement;
 
(ix)  evidence that (A) Company shall have delivered to a collateral agent on
behalf of the Noteholders share certificates evidencing 65% of the Company’s
ownership interest in each of the Foreign Subsidiaries (as defined in the
Security Documents) together with assignments separate from certificate duly
executed by Company in blank; (B) all such shares and ownership interests shall
have been added to the appropriate Security Document; and (C) such collateral
agent’s security interests the Company’s ownership interest in all such Foreign
Subsidiaries are perfected security interests free of all Liens other than those
expressly permitted by this Agreement;
 
(x)  evidence that all Waived Conditions (as defined below) shall have been
fulfilled to holders’ of the Notes satisfaction; “Waived



6



--------------------------------------------------------------------------------

 
Conditions” means any of the Conditions to Effectiveness set forth in Section 4
of the Second Amendment to the Note Purchase Agreement dated as of September 6,
2002 that were waived by the Noteholders for the purposes thereof or otherwise
not been fulfilled in connection with effectiveness of such Second Amendment;
 
(xi)  a completed Schedule 4 (Patents and Patent Licenses) and Schedule 5
(Trademarks and Trademark Licenses) to the security agreement delivered by the
Subsidiary Guarantors;
 
(xii)  such other evidence as the Noteholders may deem necessary or appropriate
that all documents executed and/or delivered and all actions taken pursuant to
clauses (i) through (xi) above have been duly authorized and are legally
effective, binding and enforceable;
 
(xiii)  a legal opinion from Company’s counsel (acceptable to the Noteholders)
in form and substance satisfactory to the Noteholders and substantially similar
to the legal opinion accepted by the lenders under the Senior Credit Agreement;
and
 
(xiv)  such additional information concerning the Company’s and the Subsidiary
Guarantor’s real and personal property and assets as the Noteholders may
request.
 
(c)  From time to time, the Company shall deliver, or cause to be delivered, to
the Noteholders (or an agent on their behalf) all additional security documents
and related filings in form and substance satisfactory to the Noteholders
necessary to provide to the Noteholders (or an agent on their behalf) Noteholder
Liens in the same assets and property (both real and personal) of the Company
and its Subsidiaries in which the Company from time to time grants to the
lenders under the Senior Credit Agreement a first priority security interest,
together with such documents and evidence (including legal opinions) as the
Noteholders may reasonably request evidencing the authorization, validity and
binding nature of such security documents.”
 
“Section 9.12.  Agreements Regarding Bankruptcy Orders.    The Company agrees
that in the event of a proceeding under the U.S. Bankruptcy Code involving the
Company as a “debtor”: (a) in any order submitted by the Company for approval by
the bankruptcy court in which the lenders under the Senior Credit Agreement are
to be granted liens and security interests as “adequate protection”, such order
will provide for the Noteholders to be granted subordinate liens on, and
security interests in, the same assets as “adequate protection” to the extent
necessary to avoid any diminution in the value of the collateral securing the
Noteholders’



7



--------------------------------------------------------------------------------

 
secured claim resulting from the bankruptcy proceeding and the application of
the automatic stay; and (b) in any order submitted by the Company for approval
by the bankruptcy court in which the lenders under the Senior Credit Agreement
are to be granted cash payments of interest as “adequate protection”, such order
will provide for the Noteholders to be granted the right to accrue interest as
“adequate protection”, with such interest to be payable in the bankruptcy case
as an administrative claim.”
 
“Section 10.12.  Capital Expenditures.    The Company shall not make or become
legally obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations), except for
capital expenditures in the ordinary course of business not exceeding, in the
aggregate for the Company during each fiscal quarter set forth below, the amount
set forth opposite such fiscal quarter:
 
July 31, 2002
  
$3,000,000
 
October 31, 2002
  
$3,000,000
 
January 31, 2003
  
$1,300,000
 
April 30, 2003
  
$1,300,000
 
July 31, 2003
  
$1,300,000
”

 
“Section 10.13.  Restrictions on Senior Debt.    Notwithstanding the terms of
Section 9.6, 9.7 or 9.9 of this Agreement as in effect from time to time, until
such time as the Company shall be in compliance with Section 9.6 (Fixed Charge
Coverage Ratio), Section 9.7 (Funded Debt Ratio) and Section 9.9 (Senior Funded
Debt Ratio), each as in effect on the original date of Closing, the Company
shall not incur additional Senior Debt other than Senior Debt under the Senior
Credit Agreement (subject to the other limitations applicable to Senior Debt
hereunder).
 
Section 1.6.  Events of Default.    Section 12 of the Note Purchase Agreements
is hereby amended as follows:
 
(a)  paragraph (c) of Section 12 shall be amended in its entirety by inserting
in lieu thereof the following:
 
“(c)  the Company defaults in the performance of or compliance with any term
contained in Sections 9.5 through 9.11, inclusive, Sections 10.1 through 10.10,
inclusive, or Sections 10.12 and 10.13, inclusive; or”



8



--------------------------------------------------------------------------------

 
(b)  paragraph (f) of Section 12 shall be amended in its entirety by inserting
in lieu thereof the following:
 
“(f)  the Subsidiary Guaranty, if any, or any Security Document shall cease to
be in full force and effect for any reason whatsoever, including, without
limitation, a determination by a Governmental Authority of competent
jurisdiction that any such agreement is invalid, void or unenforceable or the
perfected security interests created pursuant to any Security Document is not
legal, valid and binding, or the Company or any Subsidiary shall contest or deny
in writing the validity or enforceability of any of its obligations under any
Security Document or the Subsidiary Guaranty, as applicable; or”
 
Section 1.7.  Expenses of Security Documents.    Section 16.1 of the Note
Purchase Agreements is hereby amended by adding thereto a new sentence at the
end to read as follows:
 
“Without limiting the foregoing, the Company will pay all of the costs and
expenses heretofore described in this Section 16.1 incurred by you and each
Other Purchaser or holder of a Note or Warrant in connection with the
preparation, execution and recording of the Security Documents and any
enforcement thereof, including such costs and expenses as may be incurred by any
collateral agent serving on behalf of the Noteholders.”
 
Section 1.8.  Definitions.    Schedule B to the Note Purchase Agreements is
hereby amended by adding thereto the following new definitions in the
appropriate alphabetical order:
 
“Note Documents” means and includes this Agreement and the Other Agreement, the
Notes, the Subsidiary Guaranty, the Security Documents and all documents
ancillary or related to any of the foregoing.”
 
“Noteholders” means, at the time of any determination, the holders of the Notes
then outstanding.”
 
“Security Documents” means and includes each security agreement, pledge
agreement, assignment agreement, mortgage, deed of trust, and each other
document or agreement delivered to the Noteholders (or an agent on their behalf)
from time to time pursuant to Section 9.11 of this Agreement for the purpose of
securing the obligations of the Company or any Subsidiary under this Agreement,
the Other Agreements and the Notes and/or preserving or protecting the
collateral provided thereunder or the interests of the Noteholders therein.”
 
Section 1.9.  Interest Rate.    From and after July 29, 2002, and until such
time as the Company shall have achieved a Fixed Charge Coverage of at least 1.25
to 1, a Funded Debt Ratio equal to or below 5.00 to 1 and a Senior Funded Debt
Ratio equal to or below 3.50 to 1, (a) all references to “13%” as the interest
rate applicable to the Notes appearing in the Note



9



--------------------------------------------------------------------------------

 
Purchase Agreements and in the Notes shall be amended to read “15%” and (b) all
references to “15%” as the Default Rate of interest applicable to the Notes
appearing in the Note Purchase Agreements and the Notes shall be amended to read
“17%”.
 
SECTION 2.  Consent.
 
Notwithstanding the provisions of Section 10.10(a) of the Note Purchase
Agreements to the contrary, the Noteholders hereby agree that the Company shall
be permitted to prepay the senior notes outstanding under the Senior Private
Placement Agreement on the terms set forth in Section 2(d) of the Seventh
Amendment to the Senior Private Placement Agreement dated as of April 30, 2002
as originally executed and delivered.
 
SECTION 3.  Representations and Warranties of the Company.
 
To induce the Noteholders to execute and deliver this Second Amendment, the
Company represents and warrants to the Noteholders (which representations and
warranties shall survive the execution and delivery of this Second Amendment)
that:
 
(a)  this Second Amendment has been duly authorized, executed and delivered by
the Company and constitutes the legal, valid and binding obligation, contract
and agreement of the Company enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;
 
(b)  the execution, delivery and performance by the Company of this Second
Amendment (i) does not require the consent or approval of any governmental or
regulatory body or agency, and (ii) will not (A) violate (1) any provision of
law, statute, rule or regulation or its certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (ii)(A)(3) of this clause
(b);
 
(c)  as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing;
 
(d)  attached hereto as Exhibit A is a true, correct and complete copy of
Amendment Number Five to the Senior Credit Agreement dated as of July 26, 2002;
and
 
(e)  attached hereto as Exhibit B is a true, correct and complete copy of
Amendment Number Six to the Senior Credit Agreement dated as of August 30, 2002;
and



10



--------------------------------------------------------------------------------

 
(f)  on July 31, 2002, the Company repaid in full all Indebtedness outstanding
under the Senior Private Placement Agreement and such agreement has been
terminated and is of no further force or effect.
 
SECTION 4.  Conditions to Effectiveness of This Second Amendment.
 
This Second Amendment shall not become effective until, and shall become
effective when:
 
(a)  executed counterparts of this Second Amendment, duly executed by the
Company and the holders of at least 100% in aggregate principal amount of
outstanding Notes, shall have been delivered to the Noteholders;
 
(b)  the Noteholders shall have received (i) a fully executed copy of Amendment
Number Five to the Senior Credit Agreement, and (ii) a fully executed copy of
the Seventh Amendment to the Senior Private Placement Agreement;
 
(c)  the representations and warranties of the Company set forth in Section 3
hereof shall be true and correct on and with respect to the effective date
hereof and the execution and delivery by the Company of this Second Amendment
shall constitute the certification by the Company of the same; and
 
(d)  each Noteholder shall have received, and the Company hereby agrees to pay
to each Noteholder, an amendment and consent fee equal to 0.50% of the aggregate
principal amount of the outstanding Notes held by such Noteholder as of the date
of this Second Amendment, such fee to be paid by wire transfer of immediately
available funds in the manner provided in Schedule A to the Note Purchase
Agreements. The Company’s agreement to pay such fees shall constitute an
obligation to be performed by the Company under the Note Purchase Agreements for
purposes of Section 12(d) thereof.
 
Upon satisfaction of all of the foregoing, this Second Amendment shall become
effective.
 
SECTION 5.  Miscellaneous.
 
This Second Amendment shall be construed in connection with and as part of the
Note Purchase Agreements, and except as modified and expressly amended by this
amendment, all terms, conditions and covenants contained in the Note Purchase
Agreements, the Notes and the Warrants are hereby ratified and confirmed and
shall be and remain in full force and effect. The obligations of the Company
under the Note Purchase Agreements, the Notes and the Warrants shall not be
released, discharged or in any way affected by (a) any exercise or nonexercise
of any right, remedy, power or privilege under or in respect of the Note
Purchase Agreements, the Notes or the Warrants or applicable law, including,
without limitation, any waiver, consent, extension, indulgence or other action
or inaction in respect thereof; or (b) any other act or thing or omission or
delay to do any other act or thing which could operate as or be deemed to be a
discharge of the



11



--------------------------------------------------------------------------------

 
Company as a matter of law, other than payment in full of all obligations under
the Note Purchase Agreements and the Notes and performance under the Warrants.
 
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this amendment may refer to the
Note Purchase Agreements without making specific reference to this amendment,
but nevertheless all such references shall be deemed to include this amendment
unless the context otherwise requires.
 
This Second Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement.
 
This Second Amendment shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of
Washington, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.
 
Oral agreements or oral commitments to loan money, extend credit, or to forbear
from enforcing repayment of a debt are not enforceable under Washington Law.



12



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Noteholders have caused this Second
Amendment to be executed, all as of the day and year first above written.
 
FLOW INTERNATIONAL CORPORATION
By
 
 

--------------------------------------------------------------------------------

Its


 
 

--------------------------------------------------------------------------------



13



--------------------------------------------------------------------------------

 
 
THE NOTEHOLDERS:
 
JOHN HANCOCK LIFE INSURANCE COMPANY
By
 
 

--------------------------------------------------------------------------------

Its
 
 

--------------------------------------------------------------------------------

 
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
By
 
 

--------------------------------------------------------------------------------

Its
 
 

--------------------------------------------------------------------------------

 
SIGNATURE 4 LIMITED
 
BY JOHN HANCOCK LIFE INSURANCE COMPANY, AS PORTFOLIO ADVISER
By
 
 

--------------------------------------------------------------------------------

Its
 
 

--------------------------------------------------------------------------------

 
SIGNATURE 5 L.P.
 
BY JOHN HANCOCK LIFE INSURANCE COMPANY, AS PORTFOLIO ADVISER
By
 
 

--------------------------------------------------------------------------------

Its
 
 

--------------------------------------------------------------------------------

 
 



14



--------------------------------------------------------------------------------

 
Attachments
 
EXHIBIT A
 
—
 
Amendment Number Five to Senior Credit Agreement
EXHIBIT B
 
—
 
Amendment Number Six to Senior Credit Agreement



15